      Case 4:16-cv-00184-MW-CAS Document 198 Filed 01/25/19 Page 1 of 2



                      IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT



                                         No. 18-90023-E




GEICO INSURANCE COMPANY,

                                                                                        Petitioner,

                                              versus



NICOLE RICHARD,

                                                                                       Respondent.



               Petition for Permission to Appeal an Order from the United States
                        District Court for the Northern District of Florida



Before WILSON,ROSENBAUM and BRANCH,Circuit Judges.

BY THE COURT:


       The petition for permission to appeal is DENIED.^




       ^ We acknowledge that Nichle Richard filed a fourth amended complaint in the district
court which appears to resolve our qu^tion about the district court's diversity jurisdiction.
          Case 4:16-cv-00184-MW-CAS Document 198 Filed 01/25/19 Page 2 of 2



                                   UNITED STATES COURT OF APPEALS
                                      FOR THE ELEVENTH CIRCUIT

                                     ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                   56 Forsyth Street, N.W.
                                                   Atlanta, Georgia 30303


David J. Smith                                                                                          For rules and forms visit
Clerk of Court                                                                                          www.ca11.uscourts.gov

                                                 January 25, 2019

Suzanne Labrit
Shutts & Bowen, LLP
4301 W BOY SCOUT BLVD STE 300
TAMPA, FL 33607

Harold E. Morlan III
Shutts & Bowen, LLP
300 S ORANGE AVE STE 1600
ORLANDO, FL 32801

Jocelyn Chandra Mroz
Shutts & Bowen, LLP
200 S BISCAYNE BLVD STE 4100
MIAMI, FL 33131-4333

Bradley David Redlien
380 GIRALDA AVE STE 608W
CORAL GABLES, FL 33134

Frank A. Zacherl III
Shutts & Bowen, LLP
200 S BISCAYNE BLVD STE 4100
MIAMI, FL 33131-4333

Appeal Number: 18-90023-E
Case Style: GEICO Insurance Company v. Nicole Richard
District Court Docket No: 4:16-cv-00184-MW-CAS

The enclosed copy of this Court's Order of Dismissal is issued as the mandate of this court. See 11th Cir. R. 41-4.
Counsel and pro se parties are advised that pursuant to 11th Cir. R. 27-2, "a motion to reconsider, vacate, or modify
an order must be filed within 21 days of the entry of such order. No additional time shall be allowed for mailing."

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Gloria M. Powell, E
Phone #: (404) 335-6184

Enclosure(s)

                                                                                    DIS-4 Multi-purpose dismissal letter
